In an action to foreclose tax liens, the defendant Square Funding Corp. appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated March 11, 2003, which denied its motion to cancel the notice of pendency filed in the action on the ground that a prior notice of pendency filed in the action had lapsed.
Ordered that the order is affirmed, with costs.
Administrative Code of City of NY § 11-335 provides that actions to foreclose tax liens shall be governed by the “rules of practice applicable to actions to foreclose mortgages on real property.” A new notice of pendency may be filed in a mortgage foreclosure action despite the cancellation of a previous notice of pendency (see Horowitz v Griggs, 2 AD3d 404 [2003]; Campbell v Smith, 309 AD2d 581 [2003]; Slutsky v Blooming Grove Inn, 147 AD2d 208 [1989]). Smith, J.P., Goldstein, Mastro and Rivera, JJ., concur.